 1
 2
 3
 4
 5
 6
 7
 8
                          UNITED STATES DISTRICT COURT
 9
              CENTRAL DISTRICT OF CALIFORNIA - EASTERN DIVISION
10
11   BRANLETT EUGENE KIMMONS,           )   Case No. EDCV 19-00561-MWF (AS)
                                        )
12                  Plaintiff,          )   ORDER ACCEPTING FINDINGS,
                                        )
13             v.                       )   CONCLUSIONS AND RECOMMENDATIONS
                                        )
14   DEAN BORDERS, et. al.,             )   OF UNITED STATES MAGISTRATE
                                        )
15                                      )   JUDGE
                    Defendants.         )
16                                      )
17
18        Pursuant to 28 U.S.C. section 636, the Court has reviewed the
19   Complaint, all of the records herein, and the Report and Recommendation
20   of United States Magistrate Judge, to which no objections were filed.
21   Accordingly,   the   Court   accepts   the   findings,   conclusions   and
22   recommendations of the Magistrate Judge.
23
24        IT IS ORDERED that Judgment shall be entered dismissing this
25   action with prejudice.
26
27
28
 1        IT IS FURTHER ORDERED that the Clerk serve copies of this Order
 2   and the Judgment herein on Plaintiff at his current address of record.
 3
 4        LET JUDGMENT BE ENTERED ACCORDINGLY.
 5
 6        DATED: March 16, 2020
 7
 8
 9
                                        MICHAEL W. FITZGERALD
10                                  UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                       2
